Citation Nr: 1821307	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 2013.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In a February 2014 statement, the Veteran asserted that his migraines had progressed to the point that he experienced headaches three to five times per week.  The Veteran also asserted that he had developed a light sensitivity as a result of the migraines and had to wear sunglasses throughout the day.  In a January 2015 medical treatment note, the Veteran reported persistent migraines.  As a result, he believed that based on his current condition, he was entitled to a higher rating.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran has not been provided a VA examination since October 2013, and based on the Veteran's statements throughout the duration of this appeal the severity of the disabilities may have changed since the most recent examination.  As a result, a more contemporaneous examination is necessary.

Clinical documentation dated after July 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for migraine headaches since October 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after July 2015.  

3.  Schedule the Veteran for a VA headaches examination to determine the current severity and manifestations of his migraine headaches disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner should: 

(a) Report the number and frequency of characteristic prostrating attacks, if any, during all relevant periods and any associated economic inadaptability as a result of the headaches. 

(b) Comment upon the frequency and severity of the headache disability without consideration of the ameliorating effects of any medication.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

